DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on December 10, 2020.  Claims 1 – 19 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 fails to further limit the subject matter of the claim upon which it depends, i.e. claim 13 fails to further limit the controller recited in claim 7, the claim upon which claim 13 depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 6 – 10, 12 – 17 and 19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by cited U.S. Patent Application Publication No. 2017/0282917 A1 to Pilutti et al. (herein after “Pilutti et al. publication").
As to claims 1, 7 and 14,
the Pilutti et al. publication discloses a controller, comprising: 
one or more processors (see Figs. 1 and 6, and ¶33 – ¶34); and 
a storage apparatus storing one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform operations (see Figs. 1 and 6, and ¶33 – ¶34), the operations comprising: 
acquiring vehicle traveling environment information (see ¶30 – ¶31); 
determining an intended traveling state of the autonomous vehicle based on the vehicle traveling environment information (see ¶30 – ¶31); and 
in response to detecting an interactive operation of a target user for the intended traveling state, generating a traveling state adjustment instruction corresponding to the interactive operation to control the autonomous vehicle to adjust a traveling state (see Fig. 4 and ¶30 – ¶31).

As to claims 2, 8 and 15,
the Pilutti et al. publication discloses the operations further comprising: controlling the autonomous vehicle to adjust the traveling state according to environment sensing information in response to receiving the environment sensing information transmitted by an external device in communication connection with the autonomous vehicle. (See ¶30 – ¶31.)



As to claims 3, 9 and 16,
the Pilutti et al. publication discloses the operations further comprising: presenting, on a preset terminal display screen, at least one of: the vehicle traveling environment information, the intended traveling state, or the environment sensing information.  (See ¶30 – ¶31.)

As to claims 4, 10 and 17,
the Pilutti et al. publication discloses the operations further comprising: receiving a vehicle traveling route information set sent by a communicatively connected cloud server; and selecting the vehicle traveling route information from the vehicle traveling route information set to control the autonomous vehicle to travel along a road indicated by the selected vehicle traveling route information. (See ¶29, where “the cruise control adjuster 104 uploads and/or downloads ACC actions 302 between the vehicle 100 and a cloud provider (e.g., Amazon Web Services, Microsoft Azure, etc.) and provides the interface via an application hosted by the cloud provider”; see also ¶30 – ¶31.)

As to claims 6, 12 and 19,
the Pilutti et al. publication discloses the vehicle traveling environment information comprising at least one of: vehicle position information, environment image information, in-vehicle equipment on-off information, or in-vehicle equipment energy consumption information.  (See ¶30 – ¶31.)

As to claim 13,
the Pilutti et al. publication discloses autonomous vehicle, comprising the controller of claim 7.  (See ¶11 and ¶14.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the cited Pilutti et al. publication in view of U.S. Patent Application Publication No. 2020/0026278 A1 to Khanna et al. (herein after “Khanna et al. publication").
As to claims 5, 11 and 18,
the Pilutti et al. publication discloses the invention substantially as claimed, except for
the operations further comprising: presenting obstacle information for describing an obstacle in response to determining that the obstacle is present on a road on which the autonomous vehicle is traveling; and generating an obstacle elimination instruction corresponding to the obstacle confirmation operation in response to detecting an obstacle confirmation operation of the target user for the obstacle information, to control the autonomous vehicle to adjust the traveling state.
Incorrectly identifying the existence of an object and then removing that falsely identified object from gathered data or a display screen before a final display is shown to the operator is old and well known, as demonstrated by the Khanna et al. publication who discloses “a vehicle system for identifying environmental objects within an operator's surroundings in a first window and removing object obstructions through a neural network in a second window to generate a rendered window, or scene, for display.”  (See Abstract, ¶7, ¶29, ¶32 and Figs. 1 – 2.)  Such disclosure suggests an operations comprising: presenting obstacle information for describing an obstacle in response to determining that the obstacle is present on a road on which the autonomous vehicle is traveling; and generating an obstacle elimination instruction corresponding to the obstacle confirmation operation in response to detecting an obstacle confirmation operation of the target user for the obstacle information, to control the autonomous vehicle to adjust the traveling state in order to improve driving situational awareness.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Pilutti et al. publication to present obstacle information for describing an obstacle in response to determining that the obstacle is present on a road on which the autonomous vehicle is traveling, and generate an obstacle elimination instruction corresponding to the obstacle confirmation operation in response to detecting an obstacle confirmation operation of the target user for the obstacle information, to control the autonomous vehicle to adjust the traveling state, as suggested by the Khanna et al. publication, in order to improve driving situational awareness.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666